DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
Claims 1 - 4, 6, 8 - 14, 16 and 17 are allowable.  Claim 15, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species 1, 2 and 3, as set forth in the Office action mailed on 19 May 2021, is hereby withdrawn and claim 15 is hereby rejoined and fully examined for patentability under 37 CFR §1.104. 
In view of the withdrawal of the restriction requirement, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. §121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP §804.01.

Allowable Subject Matter
Claims 1 – 4, 6, and 8 – 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not render obvious over the claimed combination of the subject matter, particularly wherein a shutter comprises:
a window frame having an upper, lower, and two side frame portions; the at least one of the two side frame portions comprises an airflow sinking chamber, an airflow turning chamber, and an airflow rising chamber;
a plurality of blade structures movably disposed on the frame and each having a through hole and a plurality of outlets; each of the through holes of the blade structures communicates with the inside of the at least one of the two side frame portions, wherein in the same side frame portion, the airflow rising chamber is closer to the blade structures than the airflow sinking chamber, and the airflow turning chamber connects a lower portion of the airflow rising chamber with a lower portion of the airflow sinking chamber.
The closes prior art, Thielemann (US 2014/0020852), in view of Kawano (US 2017/0038085), in view of Che (CN 108119034A) disclose wherein a shutter comprises: 
a window frame having an upper, lower, and two side frame portions; the at least one of the two side frame portions comprises an airflow sinking chamber, an airflow turning chamber, and an airflow rising chamber;
a plurality of blade structures movably disposed on the frame and each having a through hole and a plurality of outlets; each of the through holes of the blade structures communicates with the inside of the at least one of the two side frame portions, 
but fails to disclose the above limitations of, wherein in the same side frame portion, the airflow rising chamber is closer to the blade structures than the airflow sinking chamber, and the airflow turning chamber connects a lower portion of the airflow rising chamber with a lower portion of the airflow sinking chamber. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
Of particular significance is Yun Hui Jong (KR 20130059550 A), who discloses a reverse-return type ventilator configured to uniformly disperse the air volume in a flow path of each vent, by reducing the width of one vent and thus to implement uniform heat exchange over the front side of a heat exchanger.  The heat exchanger is embedded in a reverse-return type ventilator having multiple air flow paths by laminating partitions (20) which are formed with side walls along the edges and a plurality of guide vanes therein to uniformly diffuse the air flowing into the side wall and discharge the diffused air.  Vents (25) of an exhaust path for indoor air and a supply path for outdoor air are all formed on one side

    PNG
    media_image1.png
    503
    1111
    media_image1.png
    Greyscale

Of particular significance is Schalmalhofe (EP 0 122572) who discloses a window (17) is surrounded by a hollow frame (1) consisting of uprights and cross-members and containing a roller shutter box. The interior of the frame is divided into two ducts by an internal wall. 

    PNG
    media_image2.png
    559
    431
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F Hamilton/
Examiner, Art Unit 3762



/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762